       Case 8:20-cv-02378 Document 1 Filed 10/11/20 Page 1 of 13 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

MARY H. MAHSHIE,

              Plaintiff,                                  CASE NO.: 8:20-cv-2378

v.

JEWISH FAMILY & CHILDREN'S

SERVICE OF THE SUNCOAST, INC.,

            Defendant.
_____________________________________/

                   COMPLAINT AND DEMAND FOR JURY TRIAL

     COMES NOW the Plaintiff, MARY H. MAHSHIE, by and through her undersigned

counsel, and hereby sues the Defendant, JEWISH FAMILY & CHILDREN'S SERVICE

OF THE SUNCOAST, INC., and respectfully alleges and states as follows:

                                    INTRODUCTION

1.     Plaintiff brings this action against Defendant under the Family and Medical Leave Act

       of 1993, as amended, 29 U.S.C. § 2601 et seq. (“FMLA”), Rehabilitation Act of 1973,

       as amended (“Rehabilitation Act”), 29 U.S.C. §§ 701 et seq. and the Fair Labor

       Standards Act, 29 U.S.C. § 207.

                             JURISDICTION AND VENUE

2.     This Court has jurisdiction of this action under 42 U.S.C. § 2000e-5(f) and 28 U.S.C.

       §§ 1331, 1343, and 1367. This Court has jurisdiction over Plaintiff’s state law claims

       pursuant to 28 U.S.C. § 1367(a) and the principles of pendent jurisdiction.




                                              1
     Case 8:20-cv-02378 Document 1 Filed 10/11/20 Page 2 of 13 PageID 2




3.   This Court has jurisdiction to grant declaratory relief, declare the rights and legal

     relations of the parties, and order further relief pursuant to 28 U.S.C. §§ 2201 and

     2202. This Court is also vested with jurisdiction and authority to grant equitable

     relief and monetary damages pursuant to 42 U.S.C. § 12117.

4.   Venue is proper in the United States District Court for the Middle District of Florida,

     Tampa Division, pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the

     events or omissions giving rise to Plaintiff’s claims herein occurred in this judicial

     district and pursuant to 42 U.S.C. § 2000(e)-5(f)(3) because the unlawful employment

     practices out of which Plaintiff’s claims herein arise were committed within this

     judicial district. All facts and circumstances arising from this dispute took place in

     Sarasota County, Florida.

5.   Plaintiff has hired the undersigned law firm and agreed to pay it a reasonable hourly

     fee for its services.

                                        PARTIES

6.   Plaintiff, MARY H. MAHSHIE (hereinafter referred to as “Plaintiff”) is an adult

     individual and resident of Sarasota County, Florida. who, at all times material

     herein, resided in Sarasota County, Florida.

7.   Defendant, JEWISH FAMILY & CHILDREN'S SERVICE OF THE SUNCOAST,

     INC., (hereinafter referred to as “Defendant”) is the Plaintiff’s employer with its

     principle place of business located in Sarasota County, Florida.

8.   All conditions precedent to bringing this action have been performed or have

     occurred.

                             GENERAL ALLEGATIONS




                                             2
      Case 8:20-cv-02378 Document 1 Filed 10/11/20 Page 3 of 13 PageID 3




9.    Plaintiff began working for the Defendant on or about September of 2014.

10.   From the period of October 22, 2014 through September 10, 2019, the Plaintiff

      worked as a case manager for the Building Strong Families Program.

11.   On or about September 11, 2019, the Plaintiff was transferred to the position in the

      Operation Military Assistance Program as a case manager.

12.   During the meeting in which she was informed of the transfer, the Plaintiff notified

      her supervisors that she suffered from mental illness and learning disability. She

      further notified them that she was back in counseling.

13.   The Plaintiff requested a reasonable accommodation of remaining in her current

      position, but that was denied.

14.   Early in her new position, the Plaintiff requested a reasonable accommodation from

      her employer to lower her case load or reduce her newly assigned cases. The Plaintiff

      also requested more training and assistance with learning the new position and

      requisite policies and procedures. She was denied both requests.

15.   The Plaintiff repeated these requests on several occasions verbally during meetings

      with her supervisor and other agents of the Defendant.

16.   Despite her requests, the Plaintiff was assigned significantly more cases than the

      other employees within her department.

17.   After the Defendant’s refusal to work with the Plaintiff on a reasonable

      accommodation and the increasingly adverse impact it was having on the Plaintiff’s

      mental health and physical health, the Plaintiff’s therapist recommended a plan of

      treatment for the Plaintiff take a period of leave under the Family Medical Leave Act




                                             3
      Case 8:20-cv-02378 Document 1 Filed 10/11/20 Page 4 of 13 PageID 4




      and/or reasonable accommodation under the ADA, Rehabilitation Act or Florida

      Civil Rights Act.

18.   On June 26, 2020, the Plaintiff requested FMLA from her supervisor.

19.   The Plaintiff’s supervisor, Athyna Smith, Program Coordinator responded in an

      aggressive, condescending manner.

20.   On June 30, 2020, the Plaintiff followed up on her request with her supervisor and

      requested assistance with how to apply for FMLA. This time, the Plaintiff was

      directed to speak with human resources.

21.   On July 2, 2019, the Plaintiff spoke with Richard McDaniel, Program Director, who

      accused her of abandoning the Veterans she served.

22.   After applying for FMLA and/or a reasonable accommodation, the Plaintiff was

      granted leave for the period of July 7, 2020, through July 28, 2020.

23.   The Plaintiff returned to work on July 28, 2020.

24.   On August 11, 2020, the Plaintiff provided a detailed overview of how she had put in

      place systems to facilitate her keeping up with her assigned tasks to her supervisor

      Athyna Smith. Ms. Smith commented that it was “a very good system.”

25.   Ms. Smith never raised any concerns with the Plaintiff’s performance between July

      28, 2020 and August 17, 2020.

26.   On August 18, 2020, the Plaintiff was placed under a performance improvement plan

      by Ms. Smith.

27.   On August 25, 2020, the Plaintiff went through her system with her supervisor yet

      again in detail to show how she was managing her tasks and responsibilities. Ms.

      Smith responded with “you are doing good, keep on track.”




                                             4
      Case 8:20-cv-02378 Document 1 Filed 10/11/20 Page 5 of 13 PageID 5




28.   On September 2, 2020, the Defendant set up a meeting to terminate the Plaintiff.

      During the meeting, the decision to terminate the Plaintiff was delayed pending an

      investigation.

29.   On September 8, 2020, the Plaintiff was terminated.

                                    COUNT I
                      VIOLATION OF THE REHABILITATION ACT
                           FAILURE TO ACCOMMODATE

30.   Plaintiff alleges, realleges, and incorporates by reference all allegations set forth in

      each of the preceding Paragraphs 1 through 29 of this Complaint as though fully set

      forth herein.

31.   Plaintiff sues Defendant pursuant to Section 504 of the Rehabilitation Act of 1973, as

      amended, 29 U.S.C. §§ 701 et. seq.

32.   Section 504 of the Rehabilitation Act prohibits discrimination against an otherwise

      qualified individual with a disability under any program or activity receiving federal

      financial assistance. 29 U.S.C. § 794.

33.   Defendant is an entity that receives federal financial assistance and is a covered

      entity for purposes of Section 504 of the Rehabilitation Act.

34.   As such, Defendant is prohibited from discriminating against an otherwise qualified

      individual with a disability.

35.   Plaintiff is “handicapped” or is an individual with a disability within the meaning of

      the Rehabilitation Act of 1973, which is defined under the same test as “disability”

      under the ADA.

36.   At all times material herein, Plaintiff was an individual with a disability within the

      meaning of the Rehabilitation Act as she is a person who had physical and mental




                                               5
      Case 8:20-cv-02378 Document 1 Filed 10/11/20 Page 6 of 13 PageID 6




      impairments which substantially limited one or more major life activities; had a

      record of such impairments; and/or was regarded as having such impairments as

      more particularly described in the GENERAL ALLEGATIONS section of this

      Complaint. 29 U.S.C. § 705(20)(B).

37.   At all times material herein, Plaintiff was otherwise qualified for her position.

38.   At all times material herein, Plaintiff was qualified to perform the essential functions

      required of her position.

39.   Plaintiff requested a reasonable accommodation when she requested a lower case

      load in line with her coworkers, receive training and/or take a leave of absence.

40.   Defendant violated Section 504 of the Rehabilitation Act, 29 U.S.C. § 794, by,

      among other things, wrongfully refusing to consider and/or denying the requested

      reasonable accommodation.

41.   As a direct, proximate and foreseeable result of the Defendant’s actions, Plaintiff has

      suffered, continues to suffer, and will suffer damages including, but not limited to,

      past and future pecuniary losses, emotional pain, suffering, inconvenience and

      mental anguish, loss of enjoyment in life, loss of dignity, emotional distress,

      humiliation and other non-pecuniary losses and intangible injuries.

42.   Plaintiff is entitled to her attorneys’ fees and costs incurred in this matter pursuant to

      29 U.S.C. § 794a.

43.   Plaintiff is further entitled to any and all relief permitted under the Rehabilitation Act

      of 1973, as amended, 29 U.S.C. §§ 701 et seq., including equitable relief.

      WHEREFORE, Plaintiff, MARY H. MAHSHIE, respectfully demands judgment

against Defendant, JEWISH FAMILY & CHILDREN'S SERVICE OF THE SUNCOAST,




                                               6
      Case 8:20-cv-02378 Document 1 Filed 10/11/20 Page 7 of 13 PageID 7




INC., for any and all available relief under the Rehabilitation Act of 1973, as amended,

including, but not limited to, back pay, reinstatement or front pay, compensatory damages,

pre- and post-judgment interest, attorneys’ fees, costs, and such other relief as this Court

deems just and proper.

                                     COUNT II
                       VIOLATION OF THE REHABILITATION ACT
                                  RETALIATION

44.    Plaintiff alleges, realleges, and incorporates by reference all allegations set forth in

       each of the preceding Paragraphs 1 through 29 of this Complaint as though fully set

       forth herein.

45.    Plaintiff sues Defendant pursuant to Section 504 of the Rehabilitation Act of 1973, as

       amended, 29 U.S.C. §§ 701 et. seq.

46.    Section 504 of the Rehabilitation Act prohibits discrimination against an otherwise

       qualified individual with a disability under any program or activity receiving federal

       financial assistance. 29 U.S.C. § 794.

47.    Defendant is an entity that receives federal financial assistance and is a covered

       entity for purposes of Section 504 of the Rehabilitation Act.

48.    Plaintiff engaged in protected activity under the Rehabilitation Act of 1973 when she

       requested a reasonable accommodation when she requested a lower case load in line

       with her coworkers, receive training and take a leave of absence.

49.    As alleged herein, Plaintiff suffered adverse employment actions as a direct result of

       her request for reasonable accommodations and engagement in this protected

       activity.




                                                7
      Case 8:20-cv-02378 Document 1 Filed 10/11/20 Page 8 of 13 PageID 8




50.    As a direct and proximate result of Plaintiff’s request for reasonable accommodations

       and engagement in this protected activity, Defendant, its agents, and employees

       terminated her employment.

51.    As a direct, proximate and foreseeable result of Defendant’s actions, Plaintiff has

       suffered past and future pecuniary losses, emotional pain, suffering, inconvenience

       and mental anguish, loss of enjoyment in life, loss of dignity, emotional distress,

       humiliation and other non-pecuniary losses and intangible injuries.

       WHEREFORE, Plaintiff, MARY H. MAHSHIE, respectfully demands judgment

against Defendant, JEWISH FAMILY & CHILDREN'S SERVICE OF THE SUNCOAST,

INC., for any and all available relief under the Rehabilitation Act of 1973, as amended,

including, but not limited to, back pay, reinstatement or front pay, compensatory damages,

pre- and post-judgment interest, attorneys’ fees, costs, and such other relief as this Court

deems just and proper.

                                COUNT III
            VIOLATION OF THE FAMILY AND MEDICAL LEAVE ACT,
                           29 U.S.C. § 2601 et seq.
                              RETALIATION

52.    Plaintiff alleges, realleges, and incorporates by reference all allegations set forth in

       each of the preceding Paragraphs 1 through 29 of this Complaint as though fully set

       forth herein.

53.    Under the FMLA, it is unlawful for an employer to take action against an employee

       because the employee exercises her FMLA rights. The FMLA prohibits an employer

       from “discharg[ing] or in any other manner discriminat[ing] against any individual”

       for asserting his rights under the FMLA. 29 U.S.C. § 2615(a)(2).




                                                8
      Case 8:20-cv-02378 Document 1 Filed 10/11/20 Page 9 of 13 PageID 9




54.   As more particularly alleged hereinabove, at all times material herein, Plaintiff was

      and is an eligible employee, and the Defendant was and is an employer, as defined

      by the FMLA.

55.   Plaintiff engaged in statutorily protected activity by exercising her right to request

      intermittent FMLA leave necessitated by her serious health condition of vertigo and

      reporting to management that she felt she was being targeted.

56.   Defendant knew that Plaintiff was exercising her rights under the FMLA and was

      aware of Plaintiff’s right to FMLA-protected leaves of absence.

57.   Defendant violated the FMLA and retaliated against Plaintiff by, among other

      things, terminating Plaintiff’s employment under false pretenses.

58.   A causal connection exists between Plaintiff’s requesting and/or taking of

      intermittent FMLA leaves and Defendant’s adverse employment actions and the

      ultimate decision to terminate Plaintiff’s employment.

59.   As a direct and proximate result of Defendant’s retaliatory and unlawful conduct,

      Plaintiff has suffered, continues to suffer, and will suffer damages including, but not

      limited to, lost wages, salary, employment benefits and other compensation lost by

      reason of Defendant’s unlawful conduct in violation of the FMLA and, as such, is

      entitled to legal relief.

60.   In addition, Plaintiff is entitled to appropriate equitable relief including employment,

      reinstatement, and/or promotion. 29 U.S.C. § 2617(a)(1)(B).

61.   Further, Plaintiff is entitled to liquidated damages as the Defendant did not act in

      good faith and had no reasonable grounds for believing that it was not violating the

      FMLA. 29 U.S.C. § 2617(a)(1)(A)(iii).




                                              9
      Case 8:20-cv-02378 Document 1 Filed 10/11/20 Page 10 of 13 PageID 10




62.    Finally, Plaintiff is entitled to reasonable attorney’s fees, reasonable expert witness

       fees, and other costs of the action. 29 U.S.C. § 2617(a)(3).

       WHEREFORE, Plaintiff, MARY H. MAHSHIE, demands judgment against

Defendant, JEWISH FAMILY & CHILDREN'S SERVICE OF THE SUNCOAST, INC.,

and in favor of Plaintiff, and respectfully requests that this Court grant the following relief:

       A.      Declare that Defendant violated the FMLA and engaged in unlawful conduct

and employment practices prohibited by the FMLA in that it retaliated against Plaintiff for

exercising her rights under the FMLA;

       B.      Award damages to Plaintiff for lost wages, salary, employment benefits, and

all other compensation denied or lost resulting from Defendant’s unlawful conduct and

employment practices in violation of the FMLA, and to otherwise make her whole for any

losses suffered as a result of such unlawful employment practices in violation of the FMLA,

including, but not limited to, directing that Defendant employ and reinstate Plaintiff to her

previous position with retroactive seniority and granting her full back pay with interest,

pension and related benefits;

       C.      Award Plaintiff liquidated damages as recoverable under the FMLA and as

consistent with law;

       D.      Award Plaintiff pre- and post-judgment interest calculated at the prevailing

rate, as provided by law;

       E.      Award Plaintiff her attorneys’ fees, reasonable expert witness fees, and the

costs of this action; and

       F.      Grant such other and further relief as this Court may deem equitable, just,

and proper.




                                               10
   Case 8:20-cv-02378 Document 1 Filed 10/11/20 Page 11 of 13 PageID 11




                    COUNT IV: VIOLATION OF 29 U.S.C. § 207

                                 UNPAID OVERTIME

63. The Defendant at all times material hereto had two or more employees and was and is

   engaged in interstate commerce.

64. At all times pertinent to this Complaint, the Employer/Defendant obtains and solicits

   funds from non-Florida sources, accepts funds from non-Florida sources, uses

   telephonic transmissions going over state lines to do its business, handles instruments of

   interstate commerce, goods in interstate commerce, transmits funds outside the State of

   Florida, and otherwise regularly engages in interstate commerce, particularly with

   respect to its employees.

65. The annual gross revenue of the Defendant was at all times material hereto in excess of

   $500,000 per annum, therefore the Act's requirements and the Overtime requirements

   apply.

66. During her employment, the Plaintiff consistently worked in excess of forty (40) hours

   per week.

67. The Defendant deducted thirty minutes for the Plaintiff’s lunch despite the Plaintiff not

   receiving a lunch break.

68. The Defendant instructed and/or encouraged the Plaintiff to clock out and complete

   work off the clock.

69. The Defendant frequently altered the Plaintiff’s clock in and clock out time to avoid

   payment of overtime.




                                            11
       Case 8:20-cv-02378 Document 1 Filed 10/11/20 Page 12 of 13 PageID 12




 70. During the Plaintiff’s employment, she worked hours in excess of forty (40) per week

       for which she was not compensated at the statutory rate of time and one-half for all of

       his hours.

 71. Records, if any, concerning the number of overtime hours worked, the actual

       compensation paid to the Plaintiff is in the possession and custody of the Defendants.

       The Plaintiff intends to obtain these records by appropriate discovery proceedings to be

       taken promptly in this case and, if necessary, she will then seek leave of Court to

       amend his Complaint for Damages to set forth the precise amount due her.

      WHEREFORE, the Plaintiff respectfully requests that judgment be entered in her favor

against the Defendant:

         a. Declaring that the Defendant, violated the overtime provisions of 29 U.S.C. § 207;

         b. Awarding the Plaintiff overtime compensation in the amount calculated;

         c. Awarding the Plaintiff liquidated damages in the amount calculated;

         d. Awarding the Plaintiff reasonable attorney's fees and costs and expenses of this

         litigation pursuant to 29 U.S.C. § 216(b);

         e. Awarding the Plaintiff pre-judgment and post-judgment interest; and

         f. Ordering any other and further relief this Court deems to be just and proper.

                                 DEMAND FOR JURY TRIAL

72.      Plaintiff hereby demands trial by jury on all issues so triable as of right by jury in this

         matter.

Respectfully submitted this 11th day of October, 2020.




                                                 12
Case 8:20-cv-02378 Document 1 Filed 10/11/20 Page 13 of 13 PageID 13




                                 By: /s/ Frank M. Malatesta, Esq.
                                     FRANK M. MALATESTA, ESQUIRE
                                     Florida Bar No.: 0097080
                                     MALATESTA LAW OFFICE
                                     871 Venetia Bay Boulevard, Suite 235
                                     Venice, Florida 34285
                                     Telephone No.: (941) 256-3812
                                     Facsimile No.: (888) 501-3865
                                     Frank@malatestalawoffice.com
                                     Staff@malatestalawoffice.com
                                     Counsel for Plaintiff




                                 13
